Case 2:19-cv-00692-EEF-KWR Document 1-1 Filed 01/30/19 Page 1 of 6

/`§i/`@W' 5 3c1

TERRY MpREAU sUrT No.: r)
vERsUs '
zisT JUDICIAL DISTRICT coURr
EUGENE COUTURE,_ `
BLAIR LoGIsTIcS, LLC., PARISH 0F LIVINGSTON
P&s INSURANCE RISK
RETENTIoN GROUP INC, and sTATE or LOUlSIANA
GEICO cAsUALTY COMPANY
-k*~k*-i¢*i¢****~k*z\-**~k)k*~k*v'¢***********~k#*)H<ir9¢***ir*k~k-k***k~k~k**-k~k*w'v'k~k~k**********k***k

PETITION FOR DAMAGES
NOW IN'I`O COUR'I`, through undersigned counsel, comes plaintiff, TERRY MOREAU
of legal age and maj ority, domiciled in the Parish of Livingston, State of Louisiana, who respectfully

represents the following Petition for Damages to wit:

. 1.
Made defendants herein are the following:

a EUGENE COUTURE, a resident of full age of majority domiciled in State of
Alabama, which may be served via Louisiana Long-Arm Statute, La. R.S. 13:3201 at
6210 Hayield Rd, Theodore, AL 36582; '

b. BLAIR LOGISTICS, LLC., a foreign corporation, authorized to do and doing
business in the State of Alabama, which may be served via Louisiana Long-Arm
Statute, La. R.S. 13:3201, through its registered agent for service, Robert Pil<e at 1810
Avenue C Binningham, AL 35218; _

c. _P&S INSURANCE RISK RETEN'I`ION GROUP INC, a foreign company not

authorized to do and doing business in the State of Louisiana, via Louisiana Long-Arm
Statute, La. R.S. 13:3201 at One Pound Rd. Suite 155 Charleston, SC 29407; and

d. GEICO CASUALTY COMPANY, a foreign company authorized to do and doing

business in the State of Louisiana, which may be served through its registered agent for
service of process, 'l`he Louisi`ana Secretary of State, 8585 Arehives Avenue, Baton

Rouge, Louisiana 70809.
l z
The above named defendant is justly and truly indebted, jointly and in solido, unto the
Plaintiff for damages, injuries, and losses sustained together with legal interest from the date of

judicial demand,.costs of these proceedings, and other general and equitable relief described herein

for the following reasons:

  

   
 

3. `
On or about December 2, 2017, at ap;iroximately 12:04 p.m., TERRY MORE U was ,£he
<= ~e
J>
owner and operator of a 2016 Kia Soul, travelling eastbound on I-12 in the left tra_§ l ,h_ r §rg_v
c z: =m
the LA 1249 exit in Tangipalioa Parish, Louisiana1 within the jurisdictional limits oz `s 1@”. 931
. _ n‘:’ § n'_,
§ m ang
"/ é`:§
3"'
/ \=
EXH|B|T
scANNE» /\

   

tabbies‘

/°'""\

 
 

.,..m. ._`. , .| ,

Case 2:19-cv-00692-EEF-KWR Document 1-1 Filed 01/30/19 Page 2 of 6

4.

At the same time, EUGENE COUTURE was operating his 2010 Freightliner Tractor
owned by BLAIR LOGISTICS, LLC., and was traveling eastbound on 1-12 in the right travel
lane in, Tangipahoa Parish, Louisiana, within the jurisdictional limits of this court.

5`

Suddenly and without warning, the 2010 Freighth'ner Tractor and trailer operated by
EUGENE COUTURE and owned by BLAIR LOGISTICS, LLC., began to change into the left
lane and struck the right side of the 2016 Kia Soul operated by TERRY MOREAU, thereby
causing a violent collision resulting in injuries to TERRY MOREAU.

6.

in no way did plaintiff, TERRY MOREAU contribute to or cause the collision described
herein.

7.

As a result of the above described incident plaintiff TERRY MOREAU, sustained injuries
including but not limited to;

1) I;Ieck pain/injuries; ,

2) ~Baclc pain/injuries;

5) Thoracic pain/nnuries;

'4) Lei’c shoulder pain/injuries;

5) Head pain/injuries;

6) Bilateral hip pain/injuries;

7) Leit elbow pain/iniuries; and

8) Other injuries which will be more fully established at trial. ,

8.
Plaintifi`, TERRY MOREAU, claims the following damages as a result of his accident and
injuries: v
n l. Physical pain and suffering - past, present and tuture;
2. Mental pain, anguish and distress - past, present and fut\ne;
3. Loss of enjoyment of life - past, present and future;
l 4. Lost wages » past, present and future;

5. Disability - past, present and future;

Case 2:19-cv-00692-EEF-KWR Document 1-1 Filed 01/30/19

7.

8.

lrnpairrnent of earning capacity ~ past, present and future;
Medical expenses ~ past, present and future; and
Other elements of damages to be more fully set forth at the trial of this matter.

9.

As of this date, PlaintiH has incurred over $138,000.00 dollars in medical expenses and is

currently still undergoing medical care.

10.

Due to the fault of Defendant, Plaintift` was forced to have a three (3) level cervical fusion

which will permanently limit her functional capacity in a severe manner.

11.

Petitioner avers that defendants EUGENE COUTURE, BLAIR LOGISTICS, LLC. and

P&S INSURNACE RISK RETENTION GROUP, ]NC., are liable for all such injuries caused

by their fault and neglect under LA C.C. art 2315.

121

The collision described above was caused solely and proximately by the gross and ilagrant

recldessness, carelessness negligence, and fault of EUGENE COUTURE, in the following non-

exclusive, particulars, to-wit:

l.

In failing to exercise that degree of care that we might reasonably expect of an
ordinarily prudent person and automobile operator under the same or similar
oircumstances;

In failing to maintain the vehicle in proper working condition;

in failing to keep his vehicle under proper control;

In failing to keep his vehicle at a proper speed under the circumstances;

In failing to maintain a proper lookout or, in other words, failing to see what he should
have seen and if having seen, in failing to heed;

In driving in a reckless and/or careless manner, and/or violating LSA~RS. 32:58;

ln failing to stop; and

Any and all acts of negligence, omissions, and/or legal fault that shall be discovered
and shown at the time of this trial, including violations of state and parish traHic

regulations and ordinances

13.

Petitioner is informed, believes, and therefore alleges that at all times material hereto,

EUGENE COUTURE was in the course and scope of his employment with defendantl BLAIR

LOGISTICS, LLC.. causing BLAIR LOGISTICS, LLC., to be responsible for any and all

Page 3 of 6

Case 2:19-cv-OO692-EEF-KWR Document 1-1 Filed 01/30/19 Page 4 of 6

negligence and fault of EUGUE COUTURE in connection with the above~described incident
Petitioner therefore speciiically pleads the doctrine of respondeat superior under LA C.C, art
2320. l l

14.

In addition to the negligence alleged heretofore, petitioner alleges that a substantial cause
of the above~described collision Was the fault and/or negligence of BLAIR LOGISTICS, LLC.
described in part, but not exclusively as follows:

a. In failinth provide proper driver trair)ing;

b. ln failing to employ a safe and competent driver;

c. In failing to properly supervise and instruct its drivers;

d. Any and all acts of negligence, omissions, and/or legal fault which constitute a
violation of the emergency vehicles exception and shown at the time of this trial to
be a proximate cause of plaintiffs injuries, damages, or losses.

15.

Plaintiff is informed, believe, and therefore allege that at the time of the accident the
defendant P&S INSURNACE RISK RETEN’I`ION GROUP, INC., had issued a liability
insurance policy to, and under the laws of the State of Louisiana, was in full force and effect at the
time ofthe`accident, and which insurance inures to the benefit of plaintiffs under the provisions of the
Louisiana Direct Action Statute, L.A. R.S. 22:1269. d

16.

Plaintiff is informed believe, and therefore allege that at the time of the accident the
defendant, GEICO CASUALTY COMPANY, which provided an underinsured/uninsured motorist
insurance policy to TERRY MOREAU, under the laws of the State of Louisiana, were in full force
and effect at the time of the accident7 and which insurances inures to the benefit of plaintiffs under
the provisions of the Louisiana Direct Action Statute, L.A. R.S. 22:1269.

17.

Under said policy’s uninsured/underinsured provisions, the defendant7 GEICO CASUALTY

COMPANY, is liable unto petitioners for the reason that tortfeasor, P&S INSURANCE RISK

RETENTION GROUP, INC, and EUGENE COUTURE, are underinsured motoristl

Case 2:19-cv-00692-EEF-KWR Document 1-1 Filed 01/30/19 Page 5 of 6

l8.

EUGENE COUTURE, BLAIR LOGISTICS, LLC., P&S INSURANCE RISK

RETENTION GROUP, INC, and GEICO CASUALTY COMPANY, are therefore liable, in

solido, unto the Plaintift`s in said collision, Which are itemized and set out hereafter

WHEREFORE PLAINTIFF PRAYS that the defendants be served with a copy of this

petition and citation, and after all legal delays and due proceedings ‘had., there be judgment in favor

of the planitiff, TERRY MOREAU and against the defendants EUGENE COUTURE, BLAIR

LOGISTICS, LLC., P&S I`NSURANCE RISK RE'I`ENTION GROUP, INC, and GEICO

CASUALTY COMPANY, jointly, severally, and in solido for compensatory damages in an amount

that will fully and adequately satisfy the demands of justice and equity,_together with legal interest

thereon from date of_ judicial demand, until paid, and for all cost of these proceedings

Respecn°ully Submitted:

GoRnoN M<>KERNAN nondivth

Ma§

cHMSToPHsR J EDWARDS (#35471)
J. Greg Murphy(#l 9260)

Douglas K. Foster (#28909)

Chet G. Boudreaux (#28504)

Richard F. Zirnrnennan, lll (#31374)

C. Chadwiek Boykin (#29735)

Brad R. Matth'ews (#30616)

1234 Del Este Avenue, Suite 501

 

PLEASE SERVE:

EUGENE COUTURE

Through the Louisia_na Long Arrn Statue
6210 Hayfield Rd.

Theodore, AL 365 82

BLAIR LoGIs'rlcs, LLC.`

Through the Louisiana Long Arm Statue
Robert Pike

1810 Avenue C

Birmingharn, AL 35218

P&S INSURANCE RISK RETENTION GROUP, INC.

Through the Louisiana Long Arm Statute
One Pound Rd. Suite 155
Charleston, SC 29407

this

`BAenRouge,Lomsima 70808 n ., ,, / ,_)
Teiephone;»(-22»5-)--888--8888 / ~'f- l iii OZU?

Facsimiie;62259.25'1~2928 an c

Zist JUD,lClAl DlSTRICT
PAR\S_H O,Fl lv'n\:tssmN t/»\
Atruee \py cp t)e

¢ ngir)a\ / ge
d .

  
  

Case 2:19-cv-OO692-EEF-KWR Document 1-1 Filed 01/30/19 Page 6 of 6

GEICO CASUALTY COMPANY

Through its registered agent for service of process y
The Louisiana Secretary of State

85 85 Archives Avenue

Baton Rouge, Louisiana 70809

- m~... . ,,..

